Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

            An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to an applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            The following changes have been made in a subject of the application to place the claims in a condition for allowance:

                                                                    Claim

In claim 1: 
- line 2, inserted --of-- before “an” .      

          The above change was made to place the application in better condition for allowance.

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-7 are allowed because none of the prior art references of record teaches an apparatus comprising an authentication mechanism that is coupled to a locking mechanism, wherein the authentication mechanism includes instructions to determine a quantity of print particles within a print particle container; and unlock the locking mechanism when a print substance gauge indicates that a imagining device is capable of receiving the quantity of print particles within the print particle container in the combination as claimed. 
Claim 8-10 are allowed because none of the prior art references of record teaches a print particle apparatus, comprising an authentication mechanism that is coupled to a locking mechanism comprising instructions to: determine properties of the print particle container when a print particle container is received by a mating interface, wherein the properties of the print particle container include a quantity of print particles; unlock the locking mechanism when the properties of the print particle container are within a receivable threshold of a print particle reservoir; and lock the locking mechanism when the properties of the print particle container exceed the receivable threshold of the print particle reservoir in the combination as claimed. 

Claim 11-15 are allowed because none of the prior art references of record teaches system, comprising an authentication mechanism that is coupled to a locking mechanism coupled to a mating interface to allow the mating interface to move from a locked position to the unlocked position, wherein the authentication mechanism includes instructions to: determine a quantity of print particles a print particle reservoir is capable of receiving from a print particle container; determine a quantity of print particles stored in the print particle container; unlock the locking mechanism to allow the mating interface to move from the locked position to the unlocked 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 10,061,245; US Pat. 11,221,809) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forIf you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853